   Case 1:19-cv-01718-SMG Document 1 Filed 03/26/19 Page 1 of 8 PageID #: 1



HASBANI & LIGHT, P.C.
Barry M. Golden, Esq.
Counsel for Plaintiff
450 Seventh Avenue, Suite 1408
New York, New York 10123

                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK



WINDWARD BORA, LLC,
                                                         COMPLAINT FOR A CIVIL CASE
                              Plaintiff,
                                                         Case No. 1:19-cv-01718
    -against-

HMC ASSETS, LLC SOLELY IN ITS CAPACITY
AS SEPARATE TRUSTEE OF CAM XV TRUST,

                              Defendant.


       Windward Bora, LLC (“Plaintiff”), by and through its attorneys Hasbani & Light, P.C.,

complains of HMC Assets, LLC Solely in its Capacity as Separate Trustee of CAM XV Trust (the

“Defendant”), upon information and belief, as follows:

                                 NATURE OF THE ACTION

       1.       This is an action pursuant to New York Real Property Actions and Proceedings

Law (“RPAPL”) § 1501(4) to discharge a Mortgage dated March 29, 2005 and recorded in the

Office of the Kings County Clerk on April 13, 2005 in CRFN 2005000213171 (the “Disputed

Mortgage”) securing the repayment of a note dated the same date for the principal sum of

$451,200.00 against real property known as 684 MacDonough Street, Brooklyn, NY 11233

(Block: 1501 Lot: 15) (the “Subject Premises”).

       2.       Defendant, HMC Assets, LLC Solely in its Capacity as Separate Trustee of CAM

XV Trust, commenced an action under Kings County Index No. 8066/2010 by filing a summons



                                                  1
   Case 1:19-cv-01718-SMG Document 1 Filed 03/26/19 Page 2 of 8 PageID #: 2



and complaint (the “Summons and Complaint”) in the Kings County Clerk’s Office on March 31,

2010 seeking to foreclose the Subject Premises based upon a default under the terms of the

Disputed Mortgage (the “Action”). As a matter of law, the Disputed Mortgage was accelerated by

the commencement of the Action on March 31, 2010 (the “Acceleration”).

        3.      Based on the filing of the Summons and Complaint in the Action, the statute of

limitations expired on March 31, 2016 (six (6) years from the Acceleration). As a result, the statute

of limitations to foreclose on the Disputed Mortgage expired and the Disputed Mortgage must be

discharged pursuant to RPAPL § 1501(4).

                                             PARTIES

        4.      Plaintiff is a limited liability company organized under the laws of the State of

Pennsylvania. Plaintiff is a single-member limited liability company, whose sole member is a

citizen of the Kingdom of Morocco. Plaintiff’s sole member is lawfully residing in the United

States in the State of Florida. For the purposes of diversity, Plaintiff is a citizen of Morocco.

        5.      Defendant is the current assignee of the Disputed Mortgage. HMC Assets, LLC is

an investment company with an office located in Redondo Beach, California.

                                  JURISDICTION AND VENUE

        6.      This action is between citizens of different states. The amount in controversy,

exclusive of interest and costs, exceeds the sum or value of $75,000.00. Therefore, the jurisdiction

is based upon diversity of citizenship pursuant to 28 U.S.C. § 1332.

        7.      Venue is deemed proper in this District pursuant to 28 U.S.C. § 1391. A substantial

part of the events giving rise to this action took place within the jurisdiction of this Court and the

Property is located in this District.




                                                  2
   Case 1:19-cv-01718-SMG Document 1 Filed 03/26/19 Page 3 of 8 PageID #: 3



                                 GENERAL ALLEGATIONS

       8.     On March 29, 2005, Ayana Bertrand-Armstrong and Adrian Armstrong (the

“Borrowers”) executed a Mortgage in favor of MERS, Mortgage Electronic Registration Systems,

Inc., as nominee for 1st Republic Mortgage Bankers, Inc. which was recorded in the Office of the

Kings County Clerk on April 13, 2005 in CRFN 2005000213171 (the “Disputed Mortgage”).

Attached hereto as Exhibit A is a true and correct copy of the Disputed Mortgage. The Disputed

Mortgage secures the repayment of a note dated the same date for the principal sum of $451,200.00

against the real property known as 684 MacDonough Street, Brooklyn, NY 11233 (Block: 1501

Lot: 15) (the “Subject Premises”).

       9.     On March 29, 2005, the Borrowers executed a Note (the “Windward Bora Note”)

in the amount of $84,600.00 in favor of GB Home Equity, LLC (“GB”). A true and correct copy

of a Lost Note Affidavit regarding the Windward Bora Note is annexed hereto as Exhibit B.

Windward Bora is currently in possession of the endorsed Note. See Exhibit B.

       10.    On the same day, the Borrowers also executed a mortgage in favor of GB Home

Equity, LLC which was recorded in the Office of the Kings County Clerk on April 13, 2005 in

CRFN 2005000213172 (the “Windward Bora Mortgage”). Attached hereto as Exhibit C is a true

and correct copy of the Windward Bora Mortgage. The Windward Bora Mortgage secures the

repayment of a note dated the same date for a principal sum of $84,600.00 against the Subject

Premises.

       11.    The Disputed Mortgage was assigned to BAC Home Loans Servicing, L.P. fka

Countrywide Home Loans Servicing, L.P. by an assignment of mortgage dated March 29, 2010

and recorded on April 13, 2010 in the Office of the Kings County Clerk in CRFN 2010000122444.

Attached hereto as Exhibit D is a true and correct copy of this assignment of mortgage.




                                               3
   Case 1:19-cv-01718-SMG Document 1 Filed 03/26/19 Page 4 of 8 PageID #: 4



       12.    The Disputed Mortgage was then assigned to Ventures Trust 2013-I-H-R by MCM

Capital Partners LLC, its Trustee by an assignment of mortgage dated December 4, 2014 and

recorded on March 2, 2015 in the Office of the Kings County Clerk in CRFN 2015000070743.

Attached hereto as Exhibit E is a true and correct copy of this assignment of mortgage.

       13.    The Disputed Mortgage was then assigned to Oha Newbury Ventures, L.P. by an

assignment of mortgage dated November 11, 2015 and recorded on November 16, 2016 in the

Office of the Kings County Clerk in CRFN 2016000403260. Attached hereto as Exhibit F is a

true and correct copy of this assignment of mortgage.

       14.    The Disputed Mortgage was then assigned to CAM XV Trust by an assignment of

mortgage dated November 11, 2015 and recorded on November 16, 2016 in the Office of the Kings

County Clerk in CRFN 2016000403261. Attached hereto as Exhibit G is a true and correct copy

of this assignment of mortgage.

       15.    The Windward Bora Mortgage was assigned to NPL Capital by an assignment of

mortgage dated February 28, 2017 and recorded on April 18, 2017 in the Office of the Kings

County Clerk in CRFN 2017000149812. Attached hereto as Exhibit H is a true and correct copy

of this assignment of mortgage.

       16.    The Windward Bora Mortgage was then assigned to Windward Bora, LLC by an

assignment of mortgage dated April 2, 2018. Attached hereto as Exhibit I is a true and correct

copy of this assignment of mortgage.

       17.    The Borrowers defaulted under the terms of the Disputed Mortgage and

Defendant’s predecessor in interest accelerated the debt associated with the Disputed Mortgage by

commencing an action under Kings County Index No. 8066/2010 by filing a summons and

complaint (the “Summons and Complaint”) in the Kings County Clerk’s Office on March 31, 2010




                                               4
   Case 1:19-cv-01718-SMG Document 1 Filed 03/26/19 Page 5 of 8 PageID #: 5



seeking to foreclose the Subject Premises based upon a default under the terms of the Disputed

Mortgage (the “2010 Foreclosure Action”). A true and correct copy of the Summons and

Complaint is annexed hereto as Exhibit J. As a matter of law, the Disputed Mortgage was

accelerated by the commencement of the 2010 Foreclosure Action on March 31, 2010 (the

“Acceleration”).

       18.     The Court issued an order of discontinuance of action and cancellation of lis

pendens on March 2, 2012, the order was filed with the Kings County Clerk on March 9, 2012 (the

“Discontinuance Order”). The Discontinuance Order was served with notice of entry on April 27,

2012. A true and correct copy of the Discontinuance Order is annexed hereto as Exhibit K. The

Discontinuance Order dismissed that action and cancelled and discharged the filed notices of

pendency. See Exhibit K.

       19.     On October 25, 2013, Defendant commenced a second foreclosure action to

foreclose the Disputed Mortgage (the “2013 Foreclosure Action”). Attached hereto as Exhibit L

is a true and correct copy of the 2013 Foreclosure Action’s Summons and Complaint.

       20.     The Court issued a dismissal order on January 14, 2019, the order was filed with

the Kings County Clerk on January 23, 2019 (the “Dismissal Order”). The Dismissal Order was

served with notice of entry on January 18, 2019. A true and correct copy of the Dismissal Order is

annexed hereto as Exhibit M. The Dismissal Order dismissed that action and cancelled and

discharged the filed notices of pendency. See Exhibit M.

       21.     The statute of limitations to foreclose on the loan secured by the Disputed

Mortgage expired on March 31, 2016. See CPLR § 213(4). Accordingly, the Disputed Mortgage

must be discharged of record because the statute of limitations expired on March 31, 2016.

       22.     There is no pending foreclosure action as of the date of this Complaint.




                                                5
      Case 1:19-cv-01718-SMG Document 1 Filed 03/26/19 Page 6 of 8 PageID #: 6



                                      CAUSES OF ACTION

                                 DISCHARGE OF MORTGAGE

         23.    Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in

foregoing Paragraphs of the Complaint with the same force and effect as if more specifically set

forth herein.

24.      Pursuant to RPAPL § 1501(4):

         Where the period allowed by the applicable statute of limitation for the
         commencement of an action to foreclose a mortgage, or to enforce a vendor's lien,
         has expired, any person having an estate or interest in the real property subject to
         such encumbrance may maintain an action against any other person or persons,
         known or unknown, including one under disability as hereinafter specified, to
         secure the cancellation and discharge of record of such encumbrance, and to
         adjudge the estate or interest of the plaintiff in such real property to be free
         therefrom; provided, however, that no such action shall be maintainable in any case
         where the mortgagee, holder of the vendor's lien, or the successor of either of them
         shall be in possession of the affected real property at the time of the commencement
         of the action. In any action brought under this section it shall be immaterial
         whether the debt upon which the mortgage or lien was based has, or has not, been
         paid; and also whether the mortgage in question was, or was not, given to secure a
         part of the purchase price.

         25.    An action to foreclose a mortgage is subject to a six-year statute of limitations. See

CPLR § 213(4). Concerning mortgages payable in installments, separate causes of action accrue

for each installment that is not paid and the statute of limitations begins to run on the date each

installment becomes due. Once a mortgage that is payable in installments is accelerated, the six-

year statute of limitations begins to run on the entire mortgage debt. A foreclosure action is a point

of acceleration of the note and mortgage.

         26.    Here, The Borrowers defaulted under the terms of the Disputed Mortgage and

Defendant’s predecessor in interest accelerated the debt associated with the Disputed Mortgage at

the latest by commencing an action under Kings County Index No. 8066/2010 by filing a summons

and complaint (the “Summons and Complaint”) in the Kings County Clerk’s Office on March 31,



                                                  6
   Case 1:19-cv-01718-SMG Document 1 Filed 03/26/19 Page 7 of 8 PageID #: 7



2010 seeking to foreclose the Subject Premises based upon a default under the terms of the

Disputed Mortgage (the “2010 Foreclosure Action”). See Exhibit J. As a matter of law, the

Disputed Mortgage was accelerated by at the latest with the commencement of the 2010

Foreclosure Action on March 31, 2010 (the “Acceleration”).

       27.     The Court issued an order of discontinuance of action and cancellation of lis

pendens on March 2, 2012, the order was filed with the Kings County Clerk on March 9, 2012 (the

“Discontinuance Order”). The Discontinuance Order was served with notice of entry on April 27,

2012. See Exhibit K. The Discontinuance Order dismissed that action and cancelled and

discharged the filed notices of pendency. See Exhibit K.

       28.     On October 25, 2013, Defendant commenced a second foreclosure action to

foreclose the Disputed Mortgage (the “2013 Foreclosure Action”). See Exhibit L.

       29.     The Court issued a dismissal order on January 14, 2019, the order was filed with

the Kings County Clerk on January 23, 2019 (the “Dismissal Order”). The Dismissal Order was

served with notice of entry on January 18, 2019. See Exhibit M. The Dismissal Order dismissed

that action and cancelled and discharged the filed notices of pendency. See Exhibit M.

       30.     The statute of limitations to foreclose on the loan secured by the Disputed

Mortgage expired on March 31, 2016. See CPLR § 213(4). Accordingly, the Disputed Mortgage

must be discharged of record because the statute of limitations expired on March 31, 2016.

       31.     As a result, the Disputed Mortgage must be discharged.

       32.     That any estate or interest that Defendant ever had or claim to have had in the

Subject Premises or in any part thereof in the Disputed Mortgage and Note are now null and void

and of no force and effect as against the estate and interest of Plaintiff in the Subject Premises.

       33.     That none of the defendants are not infants or under any other disability.




                                                  7
   Case 1:19-cv-01718-SMG Document 1 Filed 03/26/19 Page 8 of 8 PageID #: 8



       34.      That the Judgment in this action will not affect the person not being or ascertained

at the commencement of this action who by any contingency contained in a devise or grant, or

otherwise could afterward become entitled to a beneficial estate or interest in the Subject Premises.

       WHEREFORE, Windward Bora, LLC respectfully requests that this Honorable Court

grant judgment in favor of Plaintiff and against Defendant as follows:

             1. Forever barring Defendant and every person or entity claiming under it from all

                claims to an estate or interest in the Subject Premises;

             2. Directing the Kings County Clerk to cancel and discharge of record the Disputed

                Mortgage;

             3. Awarding Plaintiff Attorneys’ Fees, Costs and Disbursements for this Action; and

             4. For Such other relief as the Court deems just, equitable and proper.


Dated: New York, New York
       March 26, 2019
                                                       /s/ Barry M. Golden
                                                       Barry M. Golden, Esq.
                                                       Counsel for Plaintiff




                                                  8
